Order reversed, with costs in all courts, for the reasons set forth in the dissenting opinion at the Appellate Division, and the Civil Service Commission of the State of New York directed to eliminate question 28 from the examinations and to make the essential readjustment in the credit to be given for each of the remaining questions. (See Matter of Gruner v. McNamara, 298 N. Y. 395; see, also, Matter of Acosta v. Lang, 13 N Y 2d 1079, 1081.)
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke, Scileppi and Bergan.